DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Matsuda (Pub. No.: US 2018/00846644 A1).
Regarding claim 1, Matsuda discloses an electrical cable, comprising: a plurality of electrical lines extending from a first section to a third section (see fig. 6) through a second section, each electrical line (20) is enveloped by an insulating sheath (10, 40) in each of the first section, the second section, and the third section, the electrical lines are arranged side-by-side in the first section in a first plane and are arranged side-by side in the third section in a third plane (see figs. 5-6), the insulating sheath of each of the lines is integrally formed as a first insulating section in the first section and is integrally formed as a third insulating section in the third section (see figs. 5-6), the insulating sheath of the electrical lines (20) is divided into a first further insulating section and a second further insulating section in the second section, the first further insulating section and the second further insulating section are separated from each other by a gap (50), 
Regarding claim 2, Matsuda discloses the first further insulating section has a first curvature perpendicular to the first arcuate path and the second further insulating section has a second curvature perpendicular to the second arcuate path (see fig. 16).
Regarding claim 3, Matsuda discloses the insulating sheath (10, 40) of the electrical lines (20) is divided into a plurality of additional further insulating sections in the second section in addition to the first further insulating section and the second further insulating section (100 GA, 100GGb, 100GC, 51, 52: fig. 12).
Regarding claim 4, Matsuda discloses the additional further insulating sections are each separated from each other by a gap (50) and are each guided in a further arcuate path from the first insulating section to the third insulating section (see fig. 12).
Regarding claim 5, Matsuda discloses each of the additional further insulating sections has a further curvature perpendicular to the further arcuate path (100GA, 100GB, 100GC: see fig. 12).
Regarding claim 7, Matsuda discloses at least one of the first further insulating section, the second further insulating section, and the additional further insulating sections has only one electrical line with an insulating sheath (R1. R2: see fig. 16). 
Regarding claim 8, Matsuda discloses the second section is formed as a part-spherical surface that is arcuate in three axes (see fig. 6).

Regarding claim 9, Matsuda discloses the first further insulating section and the second further insulating section are arranged on the part-spherical surface (21, 22: see fig. 6).
Regarding claim 12, Matsuda discloses a first contact element; and an electrical cable including a plurality of electrical lines (20) extending from a first section to a third section through a second section (see fig. 6), each electrical line (20) is enveloped by an insulating sheath (10, 40): see fig. 5) in each of the first section, the second section, and the third section, the electrical lines are arranged side-by-side in the first section in a first plane and are arranged side-by side in the third section in a third plane (see fig. 5-6), the insulating sheath of each of the lines (20) is integrally formed as a first insulating section in the first section and is integrally formed as a third insulating section in the third section, the insulating sheath (10. 40) of the electrical lines (20) is divided into a first further insulating section and a second further insulating section in the second section, the first further insulating section and the second further insulating section are separated from each other by a gap (50), the first further insulating section is guided from the first insulating section to the third insulating section in a first arcuate path and the second further insulating section is guided from the first insulating section to the third insulating section in a second arcuate path, the first insulating section is arranged at the first contact element and one of the electrical lines in the first insulating section is connected to the first contact element, the third insulating section is arranged at the first contact element or at a second contact element and one of the electrical lines (20) of 
Regarding claim 16, Matsuda discloses the first insulating section and/or the second insulating section has a recess adjacent to at least one of the electrical lines (20).
Regarding claim 17, Matsuda discloses the electrical lines (20) in a region of the recess are electrically conductively connected to the first contact element or the second contact element.
Regarding claim 20, Matsuda discloses an electrical cable, comprising: providing the electrical cable having a plurality of electrical lines (20)  extending from a first section to a third section through a second section, each electrical line is enveloped by an insulating sheath (10, 40) in each of the first section, the second section, and the third section, the electrical lines are arranged side-by-side in the first section in a first plane and are arranged side- by side in the third section in a third plane (see figs. 5-6), the insulating sheath of each of the lines (20) is integrally formed as a first insulating section in the first section and is integrally formed as a third insulating section in the third section, the insulating sheath (10, 40) of the electrical lines is divided into a first further insulating section and a second further insulating section in the second section, the first further insulating section and the second further insulating section are separated from each other by a gap (50), the first further insulating section is guided from the first insulating section to the third insulating section in a first arcuate path and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No.: US 2018/00846644 A1).
Regarding claims 10-11, Matsuda discloses the aforementioned limitations, but fails to explicitly disclose the first further insulating section and the second further insulting section are formed in an elastically resilient manner in the first arcuate path and the second arcuate path or after an expansion or compression of the first further insulating section and the second further insulating section out of the first arcuate path and the second arcuate path, the first further insulating section and the second further insulating section are biased in a direction toward the first arcuate path and the second arcuate path. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first further insulating section and the second further insulting section are formed in an elastically resilient manner in the first arcuate path and the second arcuate path or after an expansion or compression of the first further insulating section and the second further insulating section out of the first arcuate path and the second arcuate path, the first further insulating section and the . 
Claims 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No.: US 2018/00846644 A1) in view of Zhao et al (US patent 2018/0019451 A1).
Regarding claim 13, Matsuda discloses the aforementioned limitations, but fails to disclose the first contact element is connected to a first battery cell and/or the second contact element is connected to a second battery cell. Zhao discloses the first contact element is connected to a first battery cell and/or the second contact element is connected to a second battery cell (136: fig. 8). It would have been obvious to one having ordinary skill in the art to have first contact element is connected to a first battery cell and/or the second contact element is connected to a second battery cell in order to increase the electrical reliability in Matsuda’s device. 

Regarding claim 15, Matsuda and Zhao disclose the first contact element and/or the second contact element are each an electrically conductive connecting element electrically connecting the electrical pole of the first battery cell (108) to the electrical pole of the second battery cell (108).
Regarding claim 18, Matsuda discloses the electrical lines (20) in a region of the recess are electrically conductively connected to a sensor (136: see Zhao abstract), the sensor is attached to the first contact element or the second contact element.
Regarding claim 19, Matsuda discloses the first battery cell (108) and the second battery cell form a drive battery of a vehicle.
                                   Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

         /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        12/03/2021